The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2014

                           No. 04-13-00761-CR and 04-13-00762-CR

                                        Ruben NERIO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2005CR1231 and 2005CR1529
                     The Honorable Angus K. McGinty, Judge Presiding

                                         ORDER
        Appellant’s briefs in these companion cases were originally due on February 26, 2014.
Appellant is represented on appeal by appointed counsel, Mr. Mark E. Braswell. On May 16,
2014, Mr. Braswell filed briefs in which he asserts there are no nonfrivolous grounds for appeal;
therefore, he has a duty to request permission to withdraw as counsel. See Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.CSan Antonio 1996, no pet.). Mr. Braswell did not file a motion to withdraw.
Accordingly, he is hereby ORDERED to file the appropriate motion to withdraw no later than
May 21, 2014.

        Also, until counsel’s motion to withdraw is granted, Mr. Braswell represents his client,
must send his client a copy of the Anders briefs, must inform him of his right to file a pro se
response, must respond to his client’s questions, must send him a copy of the decision by the
court of appeals, and must ensure that his client has been informed of his right to file a pro se
petition for discretionary review with the Court of Criminal Appeals. See Bruns, 924 S.W.2d at
177 n.1. Therefore, Mr. Braswell is further ORDERED to include the appropriate affidavit with
his motion to withdraw. Id. (“Accompanying that motion [to withdraw] shall be an Anders brief
and an exhibit showing the attorney sent a copy of the motion and brief to the defendant and
informed him of his right to review the record and file a pro se brief. [Counsel must also] inform
the defendant of his right to review the record [and] explain the details of the procedure to be
used in the particular court of conviction to gain access to the record.”).

        If Mr. Braswell fails to file the appropriate motion to withdraw, accompanied by an
affidavit, by May 21, 2014, the briefs filed by Mr. Braswell will be struck and these causes will
be abated to the trial court for appointment of new counsel. NO EXTENSIONS OF TIME
WILL BE CONSIDERED OR GRANTED.



                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court